DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed January 14th, 2022 has been entered. Claims 1-4, 6-14, and 16-22 remain pending in the application. Applicant’s amendments to the Abstract and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 9th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harnischfeger (US 20080272612) in views of Biewer (US 20080179021).
Regarding claim 21, Harnischfeger discloses a shading blind (Harnischfeger, Fig. 1 and 2) for a roof window (Harnischfeger, 12 in Fig. 1) of a motor vehicle (Harnischfeger, abstract), having two guide rails (Harnischfeger, 50 in Fig. 4 and paragraph 0036), a roller blind element (Harnischfeger, 20 in Fig. 2) which has two lateral, flexible guide structures (Harnischfeger, 54, 58, 56, and 60 in Fig. 3) with which it is guided in the guide rails (Harnischfeger, flexible guide structure engages with guide rail in Fig. 3), and 
Harnischfeger fails to disclose the guide structures are plastic strips. 
However, Biewer teaches guide structures made of plastic strips (Biewer, paragraph 0034). 
Biewer is considered to be analogous art because it is in the same field of roof shading blinds as Harnischfeger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shading blind as taught by Harnischfeger to incorporate the teachings of Biewer and have the guide structures of Harnischfeger made of plastic strips. Doing so would provide a winding-up force for the shading blind (Biewer, paragraph 0034).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harnischfeger (US 20080272612) in views of Nania (US 20040251713).

Harnischfeger fails to disclose the guide rails extend at least in an area visible from a passenger compartment of the motor vehicle.
However, Nania teaches a removable headliner (Nania, paragraph 0030).
Nania is considered to be analogous art because it is in the same field of vehicle roof system as Harnischfeger. Therefore, it would have been obvious to one of ordinary skill in the art before the .
Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
Response to Arguments
Applicant’s arguments, see page 8 under section Claim Rejections - 35 U.S.C. §§ 102/103, filed 1/14/2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of claims 2-4, 6-14, and 16-20 has been withdrawn. 
Applicant's arguments regarding new claim 21 (page 9-10), which combines the features of previous claims 1 and 10, filed 1/14/2022 have been fully considered but they are not persuasive. Applicant argues that the roller blind element 20 is mounted in guide rails 36 fixed to the vehicle via the tension bow 26 and not directly via the guide structures as is the case in the shading blind of Biewer; it would not be functional to replace the thickened parts 54, 56 or cords 58, 60 of the roller blind element 20 of Harnischfeger with the sliders 22 of Biewer, since this would result in the loss of guidance and, in particular, centering in the grooves 50, 52. Examiner respectfully disagrees. The guide rails used for claim rejection is labeled 50 in Fig. 4 and mentioned in paragraph 0036 of Harnischfeger. Blind element 20 is directly mounted on the guide rail 50 via the guide structures as is the case with Biewer. In addition, the combination of Harnischfeger in view of Biewer involves the material selection of plastic strips from Biewer, not the mechanical structure of Biewer’s shading blind. Therefore, the combination would be functional and obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference disclose vehicle roof system with a headliner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.Z./               Examiner, Art Unit 3612               

/JASON S MORROW/              Primary Examiner, Art Unit 3612